Citation Nr: 9928368	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-24 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from July 1974 to July 1994. 

On substantive appeal in August 1995, the veteran indicated 
that he wished to have a hearing before a member of the 
travel board.  Thereafter, the evidence indicates that the 
veteran was scheduled and rescheduled for hearings on several 
occasions but because of employment obligations, he could not 
attend them.  The veteran's case was transferred to the Board 
of Veterans' Appeals (Board) in July 1999.  In August 1999, 
the Board sought written clarification of whether the veteran 
wished to have a travel board hearing or if he wished to 
withdraw the request for a hearing.  No response was 
received.  However, in the August 1999 letter, the Board 
stated that in the absence of a response, the Board will 
assume that the veteran still desires a hearing before a 
member of the Board at the Regional Office (RO) and that 
arrangements for such a hearing will be made.

In view of the foregoing and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and the 
veteran's representative of the date, 
time, and location of the hearing.  The 
RO should document all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


